Case 2:20-cv-00680-JMG Document 21 Filed 04/15/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF PENNSYLVANIA

 

HOWARD C. LAPENSOHN : CIVIL ACTION

and JILL ABRAMS LAPENSOHN
No. 2:20-cv-00680-JMG

Plaintiffs,
v.

HUDSON CITY SAVINGS BANK,
VOYAGER INDEMNITY INSURANCE
COMPANY and PARKER IBRAHIM &
BERG,

Defendants.

 

STIPULATION FOR EXTENSION OF TIME

AND NOW this Peay of ows \ 2020, it is hereby STIPULATED and AGREED
between counsel for Defendant Voyager Indemnity Insurance Company (“Voyager”), and counsel
for Plaintiffs Howard C. Lapensohn and Jill Abrams Lapensohn (“Plaintiffs”), that Voyager shall
have a seven (7) day extension of time in which to file its response to Plaintiffs’ Complaint. Good
cause exists for the extension because the 2019 novel coronavirus, COVID 19, has delayed regular
business operations, necessitating additional time for Voyager to investigate the Complaint and to
allow Voyager’s counsel to discuss directly with Plaintiffs’ counsel the substance of Voyager’s

contemplated motion to dismiss. This extension will expire on April 24, 2020.

 

 

ROYER COOPER COHEN JOSHUA L. THOMAS & ASSOCIATES

BRAUNFELD LLC

By:  /s/ Matthew Faranda-Diedrich By: = /8/ Joshua L. Thomas
Matthew Faranda-Diedrich, Esquire Joshua Louis Thomas, Esquire
Alexander J. Nassar, Esquire Attorney for Plaintiffs Howard C.
Attorneys for Defendant Voyager Lapensohn and Jill Abrams Lapensohn

Indemnity Insurance Company
BY THE COURT:

os M. Gallagher

yONDTR21 United States District e Judge
